     Case: 1:18-cv-07214 Document #: 12 Filed: 01/10/19 Page 1 of 3 PageID #:49



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

TAEMY OH and YONG K. OH,                            )
                                                    )
                 Plaintiffs                         ) Case No. 1:18-cv-07214
                                                    )
          vs.                                       )
                                                    ) Hon. Sharon Johnson Coleman
OCWEN LOAN SERVICING, LLC,                          )
                                                    )
                 Defendant                          )

      OCWEN LOAN SERVICING, LLC’S UNOPPOSED MOTION FOR LEAVE
    TO FILE OVERSIZED BRIEF WITH RESPECT TO ITS MOTION TO DISMISS

          Defendant Ocwen Loan Servicing, LLC (“Ocwen”), hereby moves under Local Rule 7.1

for leave to file an oversized Rule 12(b)(6) motion to dismiss and incorporated memorandum of

law. In support of this motion, Ocwen states as follows:

          1.     On October 29, 2018, Plaintiffs filed a six-count complaint against Ocwen. (Dkt.

No. 1.)

          2.     Ocwen subsequently sought and was granted an extension of time to respond to

the complaint. (Dkt. Nos. 8 and 11). Ocwen’s responsive pleading is due January 14, 2019.

(Dkt. No. 11.)

          3.     Local Rule 7.1 limits briefs to 15 pages without leave of court.

          4.     Ocwen and its counsel have prepared a motion and incorporated memorandum of

law to dismiss three of the six counts of the complaint, which totals seventeen (17) pages

(excluding the table of contents). Ocwen requires additional pages in this memorandum to

address complex issues of law, including significant recent developments in the law regarding

what equipment can constitute as an automatic telephone dialing system under the Telephone

Consumer Protection Act.
     Case: 1:18-cv-07214 Document #: 12 Filed: 01/10/19 Page 2 of 3 PageID #:50



       5.      Ocwen and its undersigned counsel recognize the value of concise briefs and

attempted to comply with Local Rule 7.1. Given the complexity of the legal issues, however,

Ocwen was unable to adequately address its arguments in 15 pages.

       6.      Ocwen’s counsel has conferred with counsel for the Plaintiffs, and counsel has no

objection to this motion.    Ocwen will similarly have no objection if the Plaintiffs require

additional pages in their response.

       WHEREFORE, Defendant Ocwen Loan Servicing, LLC respectfully requests that this

Court enter an order: (1) granting Ocwen leave to file an oversized Rule 12(b)(6) motion to

dismiss and incorporated memorandum of law; and (2) granting any other or further relief that

this Court deems just.

Dated: January 10, 2019                          Respectfully submitted,

                                                 OCWEN LOAN SERVICING, LLC

                                                 By:    /s/ Irina Dashevsky
                                                          One of Its Attorneys

Simon Fleischmann (SBN 6274929)
sfleischmann@lockelord.com
Irina Dashevsky (SBN 6298331)
irina.dashevsky@lockelord.com
Locke Lord LLP
111 South Wacker Drive
Chicago, Illinois 60606
Phone: 312-443-0228
     Case: 1:18-cv-07214 Document #: 12 Filed: 01/10/19 Page 3 of 3 PageID #:51



                                CERTIFICATE OF SERVICE

        I, Irina Dashevsky an attorney, certify that I caused the foregoing Unopposed Motion for
Leave to file Oversized Brief to be served upon all persons and entities authorized and registered
to receive such service through the Court’s Case Management/Electronic Case Files (CM/ECF)
system on January 10, 2019.


                                                    /s/ Irina Dashesvsky
